DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restriction
Applicant’s election without traverse of 04/26/2021 in the reply filed on 04/26/2021 is acknowledged.

Summary
	This communication is a First Office Action Non-Final on the merits.
Claims 1 - 20 are pending.
Claims 1 - 11 are rejected.
Claims 12 - 20 are withdrawn.

Information Disclosure Sheet
The information disclosure statements (IDS’s) submitted on 06/16/2020 and 04/29/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrenfels (US 2019/0159777 A1; priority date to Oct. 2001 recognized) in view of Sun (CN 108652695 A; priority date to Mar. 31, 2017; translation provided in OC set), and in further view of Shelton (US 2006/0025816 A1), referred to as Shelton ‘816.

Regarding claim 1, Ehrenfels teaches a retainer (See Fig 2, #30) for use with a staple cartridge (See Fig 2, #18) configured for use with a surgical stapling device (See Fig 1, #10) (See Fig 1, #12/#14), wherein one of the jaws is movable relative to the other jaw between an open position and a closed position (See Fig 101 for open position of device, see Fig 1 for closed position of device), wherein the surgical stapling device further comprises a firing member (See Fig 4, #36) movable between a starting position and an ending position during a staple firing stroke (See at least ¶ [0204] - [0205]), wherein the surgical stapling device further comprises a lockout (See Fig 3, #28) for preventing operation of the surgical stapling device (See ¶ [0200], [0206] - [0208]), wherein the staple cartridge comprises a cartridge body (See Fig 3, #18) configured to be operably seated in one of the jaws of the surgical stapling device (See Figs 1 and 2 illustrating the cartridge body is seated in the lower jaw), wherein the cartridge body comprises a longitudinal slot (See Fig 3, #34), a deck surface (See Fig 3, top of #18), a plurality of staple pockets (See Fig 3, #32) opening through the deck surface (See Fig 3), a staple removably stored within each staple pocket (See ¶ [0203]), and a sled configured to fire the staples from the cartridge body when driven by the firing member of the surgical stapling device (See Fig 6, #40 and Fig 4, #36. See further at least ¶ [0204] - [0205]), and wherein said retainer comprises:
a retainer body (See Fig 2, the main body portion of #30) configured to be received on the deck surface (See Figs 2 and 3 illustrating the retainer located on the deck surface);
a retention feature (See Fig 3, #30b. See further at least ¶ [0209]) protruding from said retainer body (See Fig 3 illustrating features protruding from body) for releasable engagement with the staple cartridge to attach said retainer body to the staple cartridge to form a cartridge assembly (See at least ¶ [0208]),
(See Fig 3, #30a) configured to defeat the lockout of the surgical stapling device when said cartridge assembly is seated in one of the jaws (See Fig 3, #30a. See further at least ¶ [0208] - [0209]).
	Ehrenfels does not specifically teach a plurality of retention features protruding from said retainer body for releasable engagement with the staple cartridge to attach said retainer body to the staple cartridge to form a cartridge assembly, and
wherein at least one of said retention features comprises a frangible retention feature that is configured to be detached from said retainer body after said retainer has been detached from the staple cartridge and unable to be reattached to said retainer body thereafter.
	Sun teaches a plurality of retention features (See Fig 9, #221, #25, #23) protruding from said retainer body (See Fig 9) for releasable engagement with the staple cartridge to attach said retainer body to the staple cartridge to form a cartridge assembly (See at least ¶ [0044]),
wherein at least one of said retention features comprises a frangible retention feature that is configured to be detached from said retainer body after said retainer has been detached from the staple cartridge and unable to be reattached to said retainer body thereafter (The limitation that the frangible retention features are configured to be detached from the retainer body represents functional language and is an intended use of said features. The retention features taught by Sun {see Fig 9, #221, #25, #23} could be removed by hand or by tool. Therefore, the identified retention features could be interpreted as being "frangible" since they would then be "removable" from the retainer body).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ehrenfels to incorporate the teachings of Sun to include retention features with the motivation of providing structure to secure the retainer of 
	However, it is recognized that an argument could be made that Sun does not teach that the retention features comprise a frangible retention feature. Therefore, two other prior arts are presented below to teach the use of a frangible structure.
	Shelton ‘816 teaches the use of frangible features for use in a surgical stapling assembly (see at least ¶ [0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ehrenfels in view of Sun to incorporate the teachings of Shelton ‘816 to include frangible retention features with the motivation of providing a structure that would prevent inadvertent detachment (of the retainer) during use yet still allow for removal of the structure (retention feature) in a “tear-away” fashion, as described by Shelton ‘816 in ¶ [0013].

Regarding claim 2, Ehrenfels, Sun, and Shelton 816 teach all of the elements described above. However, Ehrenfels does not specifically teach the retainer of Claim 1, wherein said frangible retention feature is configured to be inserted into the longitudinal slot in the cartridge body and removably retained therein.
	Sun teaches the retainer of Claim 1, wherein said frangible retention feature is configured to be inserted into the longitudinal slot in the cartridge body (See at least ¶ [0053] describing that retention features {#251} are inserted into the longitudinal slot of the cartridge body) (See at least ¶ [0044] describing that the hook portions {#221} are inserted into the cartridge body).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ehrenfels to incorporate the teachings of Sun to include retention features with the motivation of providing structure to secure the retainer of Ehrenfels (see Fig 2, #30) with multiple retention features as taught by Sun (Fig 9, #221, #25, and #23) along the length of the body of the retainer would ensure that the retainer does not decouple from the staple cartridge, as described by Sun in ¶ [0020].

Regarding claim 3, Ehrenfels, Sun, and Shelton 816 teach all of the elements described above. However, Ehrenfels does not specifically teach the retainer of Claim 2, wherein said frangible retention feature further comprises at least one releasable retainer member attached to said retainer body, and wherein said at least one releasable retainer member is configured to vertically extend through the longitudinal slot to releasably engage a bottom surface of the cartridge body
	Sun teaches the retainer of Claim 2, wherein said frangible retention feature further comprises at least one releasable retainer member attached to said retainer body (See Fig 9, #25/#251 for the retainer members attached to the retainer body), and wherein said at least one releasable retainer member is configured to vertically extend through the longitudinal slot to releasably engage a bottom surface of the cartridge body (See at least ¶ [0053] describing that retention features {#251} are inserted into the longitudinal slot of the cartridge body).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ehrenfels to incorporate the teachings of Sun to 

Regarding claim 4, Ehrenfels, Sun, and Shelton 816 teach all of the elements described above. However, Ehrenfels does not specifically teach the retainer of Claim 3, wherein each said at least one releasable retainer member is moved from an engaged position with the cartridge body to a disengaged position when said cartridge assembly is seated in the jaw.
	Sun teaches the retainer of Claim 3, wherein each said at least one releasable retainer member is moved from an engaged position with the cartridge body to a disengaged position when said cartridge assembly is seated in the jaw (See at least ¶ [0053] describing that the retainer members are in an engaged position when inside the cartridge body).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ehrenfels to incorporate the teachings of Sun to include retention features with the motivation of providing structure to secure the retainer of Ehrenfels (see Fig 2, #30) with multiple retention features as taught by Sun (Fig 9, #221, #25, and #23) along the length of the body of the retainer would ensure that the retainer does not decouple from the staple cartridge, as described by Sun in ¶ [0020].

Regarding claim 5, Ehrenfels, Sun, and Shelton 816 teach all of the elements described above. However, Ehrenfels does not specifically teach the retainer of Claim 4, wherein the jaw in which said cartridge assembly is seated comprises a jaw slot that is configured to coincide with 
	Sun teaches the retainer of Claim 4, wherein the jaw in which said cartridge assembly is seated comprises a jaw slot that is configured to coincide with the longitudinal slot in the cartridge body (See at least Fig 9, #13 for the jaw slot. See further at least ¶ [0053]), and wherein each said at least one releasable retainer member is moved into the disengaged position upon sliding engagement with the jaw slot when said cartridge assembly is seated in the jaw (See at least ¶ [0053]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ehrenfels to incorporate the teachings of Sun to include retention features with the motivation of providing structure to secure the retainer of Ehrenfels (see Fig 2, #30) with multiple retention features as taught by Sun (Fig 9, #221, #25, and #23) along the length of the body of the retainer would ensure that the retainer does not decouple from the staple cartridge, as described by Sun in ¶ [0020].

Regarding claim 6, Ehrenfels, Sun, and Shelton 816 teach all of the elements described above. However, Ehrenfels does not specifically teach the retainer of Claim 1, further comprising a plurality of lateral retention features, wherein at least one said lateral retention feature is formed on each lateral side of said retainer body, and wherein each said lateral retention feature is configured to releasably engage a corresponding side portion of the cartridge body.
	Sun teaches the retainer of Claim 1, further comprising a plurality of lateral retention features (See Fig 9, #221, #23), wherein at least one said lateral retention feature is formed on (See Fig 9), and wherein each said lateral retention feature is configured to releasably engage a corresponding side portion of the cartridge body (See at least ¶ [0044] describing the engagement between the retention features {#22/#23} and the cartridge body).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ehrenfels to incorporate the teachings of Sun to include retention features with the motivation of providing structure to secure the retainer of Ehrenfels (see Fig 2, #30) with multiple retention features as taught by Sun (Fig 9, #221, #25, and #23) along the length of the body of the retainer would ensure that the retainer does not decouple from the staple cartridge, as described by Sun in ¶ [0020].

Regarding claim 7, Ehrenfels, Sun, and Shelton 816 teach all of the elements described above. However, Ehrenfels does not specifically teach the retainer of Claim 6, wherein each said lateral retention feature is configured to move to a disengaged position when said cartridge assembly is seated in one of the jaws of the surgical stapling device.
	Sun teaches the retainer of Claim 6, wherein each said lateral retention feature is configured to move to a disengaged position when said cartridge assembly is seated in one of the jaws of the surgical stapling device (See Fig 9, and at least ¶ [0044]. During the attachment of the retainer and the cartridge body, the retention features will be bent out of position into a "disengaged position" until they are inserted into their respective slots on the cartridge body).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ehrenfels to incorporate the teachings of Sun to 

Regarding claim 8, Ehrenfels, Sun, and Shelton 816 teach all of the elements described above. However, Ehrenfels does not specifically teach the retainer of Claim 7, wherein the deck surface defines a laterally extending deck ledge that extends laterally outward from each side portion of the cartridge body, and wherein each said lateral retention feature comprises a catch feature configured to releasably engage the laterally extending deck ledge.
	Sun teaches the retainer of Claim 7, wherein the deck surface defines a laterally extending deck ledge that extends laterally outward from each side portion of the cartridge body (See Fig 9 illustrating a deck ledge), and wherein each said lateral retention feature comprises a catch feature configured to releasably engage the laterally extending deck ledge (See Fig 9 and at least ¶ [0044] for the "catch features" corresponding to the lateral retention features. See further Fig 9, #24 and at least ¶ [0046]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ehrenfels to incorporate the teachings of Sun to include retention features with the motivation of providing structure to secure the retainer of Ehrenfels (see Fig 2, #30) with multiple retention features as taught by Sun (Fig 9, #221, #25, and #23) along the length of the body of the retainer would ensure that the retainer does not decouple from the staple cartridge, as described by Sun in ¶ [0020].

Regarding claim 9, Ehrenfels, Sun, and Shelton 816 teach all of the elements described above. However, Ehrenfels does not specifically teach the retainer of Claim 8, wherein the jaw in which said cartridge assembly is seated comprises two upstanding jaw walls configured to receive the deck ledge thereon, and wherein each said catch feature is moved out of engagement with the deck ledge when said cartridge assembly is seated in the jaw
	Sun teaches the retainer of Claim 8, wherein the jaw in which said cartridge assembly is seated comprises two upstanding jaw walls configured to receive the deck ledge thereon (See Fig 9 illustrating that the cartridge body has two jaw walls), and
wherein each said catch feature is moved out of engagement with the deck ledge when said cartridge assembly is seated in the jaw (See Fig 9, and at least ¶ [0044]. During the attachment of the retainer and the cartridge body, the retention features will be bent out of position into a "disengaged position" until they are inserted into their respective slots on the cartridge body).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ehrenfels to incorporate the teachings of Sun to include retention features with the motivation of providing structure to secure the retainer of Ehrenfels (see Fig 2, #30) with multiple retention features as taught by Sun (Fig 9, #221, #25, and #23) along the length of the body of the retainer would ensure that the retainer does not decouple from the staple cartridge, as described by Sun in ¶ [0020].

Regarding claim 10, Ehrenfels, Sun, and Shelton 816 teach all of the elements described above. Ehrenfels further teaches the retainer of Claim 1, wherein the lockout comprises a lockout arm that is movable between a jaw locking position wherein the movable jaw is prevented from (See at least ¶ [0206] describing the movement of the lockout member {#28} from a locked orientation to an unlocked orientation), and wherein said authentication key is configured to move the lockout arm from the jaw locking position to the jaw closure position when said cartridge assembly is seated in the surgical stapling device (See at least ¶ [0208] describing that the authentication key {#30a} moves the lockout member from a locked position to an unlocked position).

Regarding claim 11, Ehrenfels, Sun, and Shelton 816 teach all of the elements described above. Ehrenfels further teaches the retainer of Claim 1, wherein the lockout comprises a lockout member movable between a locked position wherein the lockout member prevents the firing member from distally moving from the starting position and an unlocked position wherein the firing member is movable from the starting position to the ending position (See at least ¶ [0206] describing the movement of the lockout member {#28} from a locked orientation to an unlocked orientation), and wherein said authentication key is configured to move the lockout member from said locked position to said unlocked position when the cartridge assembly is seated in the surgical stapling device (See at least ¶ [0208] describing that the authentication key {#30a} moves the lockout member from a locked position to an unlocked position).
	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731